Citation Nr: 0709598	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  99-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia, to include as secondary to the service-connected 
status-post operative recurrent right inguinal hernia, with 
therapeutic resection of the ilioinguinal nerve.

2.  Entitlement to an increased rating for status-post 
operative recurrent right inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve, currently evaluated as 
10 percent disabling.

3.  Whether new and material evidence to reopen a claim for 
service connection for ulcers has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1973.

In an August 1986 rating decision, the RO denied the 
veteran's claim for service-connection for ulcers. The 
veteran sought to reopen this claim in September 1997. Also 
in September 1997, the veteran testified before a hearing 
officer at the Winston-Salem RO; a transcript of that hearing 
is of record.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of October 1997 and June 1998 rating 
decisions.

In the October 1997 rating decision, the RO increased the 
rating for the veteran's residuals of postoperative right 
inguinal hernia from 0 to 10 percent.  The veteran filed a 
notice of disagreement (NOD) in January 1998.

In June 1998, the RO denied the veteran's petition to reopen 
his claim for service connection for ulcers, as well as his 
claim for service connection for a left inguinal hernia.  The 
veteran filed an NOD in July 1998, and the RO issued a 
statement of the case (SOC) in October 1998.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 1998.

Thereafter, the RO issued an SOC in February 2001 for the 
claim for an increased rating for residuals of postoperative 
right inguinal hernia.  The RO recharacterized the issue as 
status-post operative recurrent right inguinal hernia, with 
therapeutic resection of the ilioinguinal nerve. The veteran 
filed a substantive appeal (via a VA Form 9) later in 
February 2001.

Also in February 2001, the RO received notice from the 
veteran that, in lieu of an earlier requested hearing before 
a Board Member at the RO, he desired a hearing before a 
hearing officer at the RO.  In April 2001, the veteran and 
his spouse testified before a hearing officer at the Winston-
Salem RO; a transcript of that hearing is of record.

In November 2004, the Board remanded each of the three claims 
to the RO for additional development.  After completing the 
requested action including obtaining medical records 
associated with the Social Security Administration's (SSA's) 
disability determination, the Appeals Management Center (AMC) 
continued the denial of each claim, as reflected in April 
2005 and January 2006 supplemental statement of the case 
(SSOCs), and returned these matters to the Board for further 
appellate consideration.

The Board notes that, although there was a question as to the 
timeliness of the veteran's NOD to the October 1997 rating 
decision, in the November 2004 remand, the Board found that 
the January 1998 letter was reasonably construed as an NOD to 
the October 1997 rating decision and the rating assigned for 
postoperative right inguinal hernia.  See 38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. § 20.201 (2006).  See also 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

In October 2006, the Board granted the veteran's motion that 
it accept new evidence submitted beyond the 90 day period 
following notification of certification of the appeal to the 
Board.  See 38 C.F.R. § 20.1304(b) (2006).  The motion 
included a waiver of the right to have the evidence referred 
to the agency of original jurisdiction for review and 
preparation of a SSOC pursuant to 38 C.F.R. § 20.1304(c) 
(2006).  This evidence, which consists of VA and private 
treatment records (including a November 2005 VA note by a 
general surgery attending physician reporting on a VA 
examination) and a copy of a June 2006 letter that the 
veteran sent to the Board relating to the severity of his 
right inguinal hernia, has been considered in rendering the 
determinations below.

The Board's decision on the claim for service connection for 
a left inguinal hernia, as well as on the petition to reopen 
is set forth below.  The claim for an increased rating for 
status-post operative recurrent right inguinal hernia, with 
therapeutic resection of the ilioinguinal nerve, is addressed 
in the remand following the order; that matter is being 
remanded to the RO, via the AMC, in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A left inguinal hernia was first manifested many years 
post service and is not shown to be medically related to 
service; further, competent and persuasive evidence 
establishes no nexus between such disability and the 
veteran's service-connected right inguinal hernia with 
therapeutic resection of the ilioinguinal nerve.

3.  The RO denied the veteran's claim for service connection 
for ulcers in August 1986; although the RO notified him of 
the denial later that month, the veteran did not initiate an 
appeal.

4.  Although some of the additional evidence associated with 
the claims file since the RO's August 1986 denial was not 
previously before agency decision makers, none of it 
indicates that the veteran has had ulcers since service, so 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for ulcers.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a left inguinal 
hernia, to include on a secondary basis, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2006).

2.  The August 1986 RO decision that denied the veteran's 
claim for service connection for ulcers is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

3.  Evidence received since the August 1986 RO decision, 
while new, is not material; hence, the requirements to reopen 
the claim for service connection for ulcers are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims for service connection for a left 
inguinal hernia and the petition to reopen the claim for 
service connection for ulcers on appeal in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate these claims has been 
accomplished.

In January 2005, the AMC sent the veteran a notice letter 
informing him of the evidence he had to submit in order to 
establish entitlement to the benefits claimed.  Specifically, 
the AMC told the veteran that to establish entitlement to 
service connection, the evidence must show three things: an 
injury in military service or a disease that began in or was 
made worse during military service, or an event during 
military service that caused an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  In addition, the veteran was notified that to 
reopen his previously denied claim for service connection for 
ulcers, VA had to receive new and material evidence.  The AMC 
defined new and material evidence, including that additional 
evidence had to pertain to the reason his claim was 
previously denied.  Thus, as the AMC notified the veteran of 
both the reopening criteria and the criteria for establishing 
the underlying claim for service connection, it met the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The January 2005 letter also listed some of the evidence 
received and referred the veteran to previous rating 
decisions, SOCs, and SSOCs as to the other evidence that had 
been received.  This same letter also discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the veteran and his 
representative were afforded an opportunity to respond before 
the AMC readjudicated the claims (as reflected in the April 
2005 and January 2006 SSOCs).  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim for service connection 
for a left inguinal hernia and the petition to reopen the 
previously denied claim for service connection for ulcers, 
and has been afforded ample opportunity to submit such 
information and evidence. 

The Board further finds that the January 2005 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA 
notification need not be contained in a single communication 
and the law and regulations are silent as to the format to be 
used).  The January 2005 letter advised that VA is required 
to obtain medical records, employment records, or records 
from other Federal agencies and to make reasonable efforts to 
obtain relevant records not held by a Federal agency.  This 
letter also told the veteran to provide names and addresses 
of all medical care providers who had treated or evaluated 
him for his claimed conditions.  It also explained that the 
veteran should furnish dates and places of VA treatment on 
the enclosed VA forms, and to complete the VA authorization 
and consent forms for the AMC to obtain private medical 
records or that he could obtain these records himself and 
forward them to VA.  The letter also stated on page 1, "You 
should submit all evidence pertinent to the claims that are 
in your possession."  The letter also stated on page 3, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
document that complied with all of the elements of VCAA 
notice requirements was provided only after the rating 
actions on appeal.  That the VCAA-compliant letter was sent 
after the initial rating actions makes sense, because the 
1997 and 1998 rating actions on appeal preceded enactment of 
the VCAA by a number of years.  Moreover, the Board finds 
that, in this appeal, any delay in issuing section 5103(a) 
notice after enactment of the VCAA was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (citing Mayfield, 444 
F.3d at 1333-1334; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 492 (2006); Pelegrini, 18 Vet. App. at 122-124).

As indicated above, VA gave the veteran notice of what was 
required to substantiate his claims, and the veteran was 
afforded an opportunity to submit information and/or evidence 
pertinent to his claims, via the January 2005 letter.  
Following the issuance of this letter, which further 
accomplished VA's notice requirements and corrected any 
deficiencies in the prior correspondence, the veteran was 
afforded another opportunity to present information and/or 
evidence pertinent to the appeal prior to the AMC's 
readjudication of the claims in April 2005 and January 2006.  
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO or the AMC of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

The Board further points out that, while the RO has not 
furnished the veteran information pertaining to the 
assignment of disability ratings and effective dates, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Board's decision herein denies the claim for 
increase and the petition to reopen, no new disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice under 
Dingess/Hartman.


For these reasons, the Board finds that any failure on VA's 
part in not fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims herein decided is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); see also Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error and affirming that 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO and AMC have made reasonable and 
appropriate efforts to assist the veteran in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available post-service VA and private medical 
records through 2006.  In addition, the Board remanded the 
claims in November 2004 to obtain remaining records relating 
to the SSA's disability determination and the AMC obtained 
these records.  Moreover, the veteran has been afforded 
multiple VA examinations regarding the etiology of his left 
inguinal hernia and the reports of these examinations are of 
record, along with the transcripts of the September 1997 and 
April 2001 RO hearings.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with either of the claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a left inguinal hernia and the petition reopen 
the claim for service connection for ulcers.




II.  Service Connection for Left Inguinal Hernia 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of additional disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In its June 1998 rating decision, the RO addressed the issue 
of service connection on a direct basis, and subsequently 
addressed the secondary service connection issue.  To give 
the veteran every consideration, the Board will consider the 
claim under both theories of entitlement.  

The Board notes, initially, that there is no persuasive 
evidence that the veteran's left inguinal hernia is related 
to service.  There is no record of complaint or treatment of 
a left inguinal hernia in service, the November 1973 
separation examiner did not diagnose a left (as opposed to a 
right) hernia, and one did not arise for many years after 
service.  There also is no medical evidence of a nexus 
between such a hernia and service.  

On the matter of service connection as secondary to the 
service-connected right hernia disability, the November 2000 
VA examination report reflects a notation that the physician 
reviewed the claims file and recounted the veteran's medical 
history including his multiple right and left hernia repair 
operations.  He concluded that the right inguinal hernia did 
not cause the left inguinal hernia and that both inguinal 
hernias were probably the result of the same underlying 
genetic defect predisposing the veteran to the development of 
inguinal hernias.  This opinion constitutes competent medical 
evidence because it was preceded by claims file review, 
accurately recounted the veteran's medical history, and 
explained the reasons for its conclusions.  Cf. Grover v. 
West, 12 Vet. App. 109, 112 (1999) (a post-service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence); Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record); Black 
v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).

In addition, on September 2002 VA examinations (one described 
as for digestive conditions, and the other for peripheral 
nerves), the physician reviewed the claims file, recounted 
the veteran's medical history including the November 2000 VA 
examination, and concluded that the left inguinal hernia, 
which had recurred, was not aggravated by the right inguinal 
hernia.  There is also a November 2005 report of a VA 
examination that took place in October 2005.  In that report, 
the examiner indicated that he reviewed the claims file, 
recounted the veteran's hernia history, and concluded the 
multiple hernia repairs on the right were not a cause of 
hernias on the left and that there was no anatomic or 
functional basis for a causal relationship between the 
hernias on the right and left side.  He also indicated that 
there was no recurrent hernia on examination on either the 
left or right side.

Moreover, none of the right or left hernia repair operation 
reports, associated documents, VA outpatient treatment 
(VAOPT) records, or other VA examination reports indicate 
that there is such a relationship.  

For example, the January 1974 VA hospital right inguinal 
herniorraphy report indicates that the postoperative course 
was uneventful and the veteran was discharged; an August 1979 
VA bilateral inguinal herniorraphy operation report indicated 
that the veteran had a right inguinal hernia and a small left 
inguinal hernia, recounted the operation and stated that the 
veteran did well postoperatively, but did not indicate that 
there was any relationship between the hernias; a January 
1980 VA examination report indicated that there had been 
apparently good hernia repair and result, the physician was 
unable to explain the veteran's pain, and the impression in 
the hernia section was, "No hernia"; an April 1997 VA 
report of a right hernia operation noted extensive scar 
tissue and other right groin abnormalities but did not refer 
to a left inguinal hernia; the April 1997 VA hospital 
discharge summary stated that the postoperative course was 
smooth and that the veteran was discharged in good condition; 
the August 1997 VA examination diagnosed post operative 
surgical repair of both hernias but did not note a 
relationship between the two; the May 1998 Betsy Johnson 
Regional Hospital treatment record noted recurrent 
symptomatic left inguinal hernia and status post multiple 
right and left inguinal hernia operations, but did not note a 
relationship between the two; an August 1999 VA treatment 
record showed no evidence of hernia; the July 2000 Raleigh 
Community Hospital right inguinal hernia surgery report did 
not note a relationship; the October 2000 North Carolina 
Department of Health and Human Services Disability 
Determination report attributed the veteran's chronic right 
abdominal and inguinal pain with hypoesthesia as secondary to 
multiple surgeries for recurrent inguinal hernias, secondary 
to nerve entrapment of the right genitofemoral and right 
ilioinguinal nerves; Dr. "L.R." in an April 2001 letter 
noted multiple right hernia repairs and pain from nerve 
damage due to the hernia repairs, but did not note a 
relationship between the left and right hernias; the May 2002 
SSA disability determination did not note such a 
relationship; a November 2002 general surgery consult 
indicated that there was no evidence of a surgical recurrence 
of a left inguinal hernia; the April 2004 VA examiner noted 
the multiple inguinal hernia repairs and found that the 
veteran's chronic pain syndrome was associated with his right 
inguinal hernia and not a separate disability, but did not 
refer to a relationship between the left and right inguinal 
hernias.  

Thus, there is no evidence in the claims file that 
contradicts the opinions of the November 2000 and September 
2002 VA examiners that the veteran's service-connected right 
inguinal hernia did not cause or aggravate his left inguinal 
hernia.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran in this appeal, to 
include his statement that he wanted to be considered for 
service connection, because the right hernia had caused the 
left side to be weaker (see September 1997 claim) and that  
his right hernia repair surgeries had caused the left hernia 
disability (see July 1998 NOD), the veteran added that.  
However, as a layperson without appropriate medical training 
and expertise, the veteran simply is not competent to render 
a competent or probative (i.e., persuasive) opinion on such a 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  For these reasons, the veteran's own 
assertions as to a relationship between his right inguinal 
hernia operations and a left inguinal hernia have no 
probative value.

Under these circumstances, the claim for service connection 
for a left inguinal hernia, on a direct or secondary basis, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


III. Petition to Reopen

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

As noted above, the veteran's claim for service connection 
for ulcers was previously considered and denied in August 
1986.  The RO reasoned that the veteran's service medical 
records did not show any complaints of or treatment for 
ulcers while in service, and that the medical evidence since 
discharge from service did not show any complaints or 
treatment for ulcers.  The RO concluded that service 
connection for ulcers was denied because they were not shown 
by the evidence of record.  This denial appears to be based 
on both the absence of evidence of ulcers in service and the 
absence of evidence of a current disability.

As the veteran did not appeal the RO's August 1986 decision, 
it is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran's application to reopen his claim for service 
connection for ulcers was received in September 1997.  As 
regards petitions to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156.  However, that revision applies only to claims filed 
on and after August 29, 2001. Given the September 1997 date 
of the petition to reopen culminating in the instant appeal, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new. This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf on claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical evidence associated with the claims file since 
the Board's October 1998 denial includes private and VA 
medical records, and Social Security Administration (SSA) 
disability records.  The Board finds that the additional 
medical evidence is "new," in the sense that it was not 
previously before agency decision makers, and is not 
cumulative or duplicative of evidence previously of record.

However, none of the objective evidence appears to indicate 
that the veteran had ulcers in service or that he currently 
has ulcers.  If anything, such evidence tends to indicate 
that he does not have any current ulcers.  

For example, on the November 1999 esophagus and hiatal hernia 
examination, the veteran stated that he has some problems 
with a peptic ulcer shortly after getting out of service but 
that he was not having any problem with that now, although he 
experienced some epigastric and substernal burning.  There 
was no diagnosis of an ulcer on this examination.  

In addition, the October 2000 North Carolina Department of 
Health and Human Services Disability Determination 
consultation report notes complaints of constant right 
abdominal and inguinal pain, and contains a detailed physical 
examination including of the abdomen, with nine diagnoses, 
none of which is ulcers.  Moreover, this consultation report 
attributed the chronic right to the hernia surgeries and 
genitofemoral and ilioinguinal nerve entrapment, not ulcers.  

Further, multiple abdominal X-rays taken between March 2002 
and September 2003 in connection with kidney stones did not 
note an ulcer.  In addition, there is no diagnosis of or 
reference to ulcers in the recent VA outpatient treatment 
(VAOPT) records that the veteran submitted to the Board.  

The only additional evidence consists of the veteran's 
assertions, advanced in written statements and testimony.  
The veteran has indicated that he was treated for and 
diagnosed with ulcers, but neither the Durham VAMC records 
recently submitted by the veteran nor any of the VA or 
private records submitted to the Board contain such treatment 
notations or diagnosis.  Moreover, while the veteran's 
testimony is presumed to be credible for purposes of 
reopening, as noted above he is a layperson who is not 
competent to testify as to such medical matters such as 
questions as to the diagnosis of a particular disability.  
See, e.g., Bostain, 11 Vet. App. at 127.  Accordingly, where, 
as here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993)

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for ulcers are 
not met, and the RO's August 1986 denial of service 
connection remains final.  As the veteran has not fulfilled 
his threshold burden of presenting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the- 
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

Service connection for a left inguinal hernia, to include as 
secondary to the service-connected status-post operative 
recurrent right inguinal hernia, with therapeutic resection 
of the ilioinguinal nerve, is denied.

As new and material evidence to reopen the claim for service 
connection for ulcers has not been received, the appeal as to 
that issue is denied.


REMAND

With respect to the matter of entitlement to an increased 
rating for status-post operative recurrent right inguinal 
hernia, with therapeutic resection of the ilioinguinal nerve, 
the Board finds that additional development is necessary 
prior to appellate review.

The veteran indicated in his June 2006 letter that his right 
inguinal hernia had worsened.  Given the allegations of 
worsening disability, the veteran must be afforded a new 
medical examination to determine the current level of 
severity of the veteran's right inguinal hernia.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Hence, the RO should arrange for the veteran to undergo a VA 
medical examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for an increased rating for status-post 
operative recurrent right inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve, notifying him that he 
has a full one-year period for response. See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession regarding this claim, and ensure that its 
notice to him meets the requirements of Dingess/Hartman 
(cited to above)-specifically as regards the assignment of 
disability ratings and effective dates.   

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
matter of entitlement to entitlement to 
an increased rating for status-post 
operative recurrent right inguinal 
hernia, with therapeutic resection of the 
ilioinguinal nerve.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession regarding this claim.  The RO 
should ensure that its letter meets the 
requirements of Dingess/Hartman, cited to 
above-specifically as regards disability 
ratings and effective dates.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the appellant to 
undergo VA medical examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions. All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should identify whether 
there is evidence of a current right 
inguinal hernia.  If so, the examiner 
should describe the extent of such hernia 
and indicate the associated symptoms 
including whether the hernia is small or 
large, readily reducible, or well 
supported by a truss or belt.  The 
examiner should also indicate the extent 
of any damage to the ilioinguinal nerve 
including whether there is any paralysis.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim for 
an increased rating for status-post 
operative recurrent right inguinal 
hernia, with therapeutic resection of the 
ilioinguinal nerve.  If the veteran fails 
to report to the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider the 
claim in light of all pertinent evidence 
(to include that submitted directly to 
the Board) and legal authority.

7.  Unless the claim is granted to the 
veteran's satisfaction, the RO should 
furnish to the appellant and his 
representative a SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).

______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


